Citation Nr: 1045247	
Decision Date: 12/03/10    Archive Date: 12/10/10

DOCKET NO.  09-28 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran had active service from November 1969 to November 
1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.  

In September 2010, the Veteran was afforded a hearing before Lana 
K. Jeng, who is the Acting Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).  

The issue of entitlement to service connection for 
tinnitus has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have hearing loss that was caused or 
aggravated by his service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may in-service occurrence of 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for 
hearing loss.  He asserts that he was exposed to loud noise 
during service, to include explosions, during the performance of 
his duties as a demolitions specialist, without proper hearing 
protection.  He reported a post-service employment history of 
beer bottler since 1972, which was in a noisy environment, but 
that he used hearing protection.  He stated that he was unsure of 
the onset of his hearing loss symptoms.  The Veteran's spouse 
essentially testified that the Veteran had difficulty 
understanding conversation upon separation from service, and that 
she often had to yell at him.  See transcript of Veteran's 
hearing, held in September 2010.  

In August 2008, the Veteran filed his claim.  In December 2008, 
the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be granted for an 
organic disease of the nervous system, such as a sensorineural 
hearing loss, when manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease of 
the nervous system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any of 
the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 
decibels or greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385.  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence demonstrates 
that the injury or disease in question existed prior to service 
and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 
1137.  Only such conditions as are recorded in entrance 
examination reports are to be considered as "noted."  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder pre-existed service, and underwent an increase 
in severity during service, it is presumed that the disorder was 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is specific evidence that 
the increase in disability is due to the natural progress of the 
disease.  Id.  

When a medical professional determines that a current condition 
is related to an inservice event, then it necessarily follows 
that the current condition was incurred during service.  Godfrey 
v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship 
exists between current hearing loss and inservice acoustical 
trauma, it follows that an injury was incurred during service); 
Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that 
hearing loss was not noted upon separation, a medial relationship 
between current hearing loss and noise exposure during service 
demonstrates that the veteran incurred an injury during service).  

The Veteran's service treatment reports include an entrance 
examination report, dated in November 1969, which includes 
audiometric test results which are somewhat difficult to read at 
the 4,000 Hz level; the Board interprets these results to show 
pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
5
-5
-
50
LEFT
N/A
5
-5
-
30

These results show that he had right ear hearing loss as defined 
at 38 C.F.R. § 3.385.  The report notes that the registrant was 
determined to be acceptable, but that, "he claims ailments not 
verified by the Medical Officer and has been advised to present 
documentary evidence to substantiate claims."  The associated 
"report of medical history" essentially shows that the Veteran 
reported having a history that included hearing loss, frequent or 
severe headache, leg cramps, knee and foot trouble, depression, 
and nervous trouble.  The report indicates bilateral decreased 
hearing, that he had not been seen by a doctor, and that he had 
not been diagnosed with hearing loss.  Service treatment reports 
do not show any relevant treatment.  The Veteran's separation 
examination report, dated in August 1971, shows pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
-5
0
-
0
LEFT
N/A
-5
-5
-
5

The associated "report of medical history" shows that the Veteran 
denied having a history of hearing loss.  

As for the post-service medical evidence, it consists of VA and 
non-VA reports, dated between 1971 and 2009.  

A VA examination report, dated in June 1972, shows that the 
Veteran reported that he was employed as a bottler for a brewery.  
The report notes that the Veteran "says he is deaf to high 
pitched sounds," and that no ear discharge was noted.  A box 
underneath Section 33b (titled, "hearing loss noted") was 
marked "yes."  


The next relevant medical evidence is dated about 36 years later.  
Specifically, reports from J.W.M., M.D., dated in 2008, include a 
March 2008 audiogram, titled, "Missouri Hearing Loss 
Calculation: Workers' Compensation," which shows that the 
Veteran has bilateral hearing loss, as it is defined for VA 
purposes at 38 C.F.R. § 3.385.  An April 2008 report from Dr. 
J.W.M. indicates that it was to be sent to the Veteran's attorney 
in association with a workers' compensation claim against his 
employer.  It notes a history that included exposure to 
explosions without hearing protection during service, working as 
a bottler beginning in 1971, with use of hearing protection, that 
an April 1978 "preemployment audiogram" (which is not of 
record) showed a marked high frequency hearing loss in the severe 
range over 3,000 Hz., and that this had persisted throughout his 
employment.  Recreational noise exposure was noted to include 
hunting for over 25 years, and use of a fishing boat, a trail 
bike, and an ATV (all terrain vehicle), none of which had been 
used in five to ten years.

A VA examination report, dated in November 2008, shows that the 
examiner stated that the Veteran's C-file had been reviewed.  On 
examination, the Veteran is shown to have bilateral hearing loss, 
as it is defined for VA purposes at 38 C.F.R. § 3.385.  The 
diagnosis notes normal to severe high frequency sensorineural 
hearing loss, bilaterally.  The examiner noted the following: the 
results of the Veteran's audiometric examinations in his entrance 
and separation reports, his hearing was essentially normal upon 
separation, with no inservice complaints of hearing loss, and 
that the Veteran had "extensive" occupational noise exposure.  
The examiner concluded, "it is my opinion that it is NOT at least 
as likely as not that hearing loss [...] is related to military 
service, but instead occupational noise."  (emphasis in 
original).  

A VA report, dated in June 2009, shows that a VA audiologist 
stated that the Veteran's C-file had been reviewed.  The 
audiologist essentially noted that the Veteran's separation 
examination audiogram showed that he had normal hearing upon 
separation from service, and that he claimed to be deaf to high-
pitched noises in June 1972, but that no hearing test was of 
record.  The audiologist stated:

I do not see how a diagnosis was made 
without a hearing test.  Since he left the 
military with normal hearing, no hearing 
loss was documented until years later and 
he had a significant amount of occupational 
and recreational noise exposure over the 
years, I have to concur with the opinion of 
the audiologist who wrote the opinion on 
11-19-2008.  It is not as likely as not 
that the veteran's current hearing loss is 
related to his military service.

The Board has determined that the claim must be denied.  With 
regard to the right ear, the Veteran's audiogram test results 
upon entrance into service show that he had right ear hearing 
loss, as defined at 38 C.F.R. § 3.385.  Given the foregoing, 
right ear hearing loss was "noted" upon entrance to service.  
Crowe.  Therefore, the presumption of soundness does not attach, 
and need not be rebutted.  See VAOPGCPREC 3- 2003, 69 Fed. Reg. 
25178 (2004).  

In deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service, and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or 
intermittent flare-ups during service of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted to 
symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). The 
presumption of aggravation is applicable only if the pre-service 
disability underwent an increase in severity during service.  Id. 
at 296; see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 C.F.R. 
§ 3.306(b).  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  In the case of 
wartime service, clear and unmistakable evidence is needed to 
rebut the presumption of aggravation when there was an increase 
in severity of the preservice condition during service.  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).

A preexisting injury or disease has not demonstrated "aggravation 
in service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board finds that the evidence is insufficient to show that 
the Veteran's right ear hearing loss underwent an increase in 
disability during service.  His right ear hearing loss was shown 
upon entrance into service.  However, he was not treated for 
right ear hearing loss symptoms during service, and when the 
Veteran's right ear audiometric results in his separation 
examination report are compared to the results in his entrance 
audiogram, they show improvement.  There is no competent evidence 
to show that right ear sensorineural hearing loss was manifested 
to a compensable degree within one year of separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, upon 
review of his C-file, two VA audiologists concluded that it is 
not as likely as not that the Veteran's current hearing loss is 
related to his military service.  There is no competent, 
countervailing opinion of record.  The Veteran has been accorded 
ample opportunity to furnish medical and other evidence in 
support of his claim; he has not done so.  See 38 U.S.C.A. 
§ 5107(a) (it is a claimant's responsibility to support a claim 
for VA benefits).  In addition, the Board points out that the 
Veteran has reported a post-service history of recreational and 
occupational noise exposure (although he has reported using 
hearing protection at his job), and that there is no post-service 
medical evidence of treatment for hearing loss dated between 1972 
and 2008, a period of about 36 years.  Therefore, there is no 
basis to find that there was an increase in the severity of the 
Veteran's right ear hearing loss, i.e., aggravation.  See 
Hensley, 5 Vet. App. at 160.  In short, the totality of the 
competent evidence of record affirmatively establishes that no 
increase in the severity of the Veteran's right ear hearing loss 
occurred during service.  As the disability underwent no increase 
in severity during service, aggravation may not be conceded.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board 
finds that the Veteran's pre-existing right ear hearing loss was 
not aggravated by his service, and service connection for right 
ear hearing loss is not warranted.  

With regard to the claim for left ear hearing loss, the Veteran's 
service treatment reports do not show treatment for hearing loss, 
and his separation examination report includes an audiogram which 
does not show that he had left ear hearing loss, as defined for 
VA purposes at 38 C.F.R. § 3.385.  There is a notation of hearing 
loss in a June 1972 VA report, however, there is no post-service 
medical evidence of treatment for hearing loss dated after this 
report and 2008, a period of about 36 years.  This is 
approximately 37 years after separation from service.  This 
lengthy period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the Veteran has reported a post-service 
history of recreational and occupational noise exposure (although 
he has reported using hearing protection at his job), and there 
is no competent evidence to show that the Veteran has left ear 
hearing loss that is related to his service.  In this regard, the 
only competent opinions of record are the November 2008 and June 
2009 VA opinions, and both of these opinions weigh against the 
claim.  The Veteran has been accorded ample opportunity to 
furnish medical and other evidence in support of his claim; he 
has not done so.  See supra 38 U.S.C.A. § 5107(a).  Finally, 
there is no competent evidence to show that left ear 
sensorineural hearing loss was manifested to a compensable degree 
within one year of separation from service.  See 38 C.F.R. §§ 
3.307, 3.309.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that the 
claim must be denied.  

The Board notes that the Veteran has repeatedly argued that 
service connection is warranted because he is shown to have 
hearing loss in the June 1972 VA examination report.  However, 
this report is not shown to have been based on audiometric 
testing, and the only competent opinions of record are the 
November 2008 and June 2009 VA opinions.  Both of the VA 
audiologists reviewed the Veteran's C-file, but appear to have 
found this report unpersuasive, as both of their opinions weigh 
against the claim.  The June 2009 audiologist specifically noted 
the June 1972 report of hearing loss, but essentially stated that 
a diagnosis of hearing loss was not justified without audiometric 
testing.  Therefore, the June 1972 VA report is insufficiently 
probative to warrant a grant of the claim.    

With regard to the Veteran's own contentions, and the lay 
statements, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The issue on appeal is based on the contention that bilateral 
hearing loss was caused or aggravated by service that ended in 
1971.  The lay evidence is competent evidence to show that the 
Veteran experienced symptoms of hearing loss.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, a statement from the 
Veteran, received in May 2007, as well as notations in 2008 
private medical reports, indicate that the Veteran filed a claim 
for hearing loss against his employer with the Office of Workers 
Compensation (OWCP).  The Board further notes that an election to 
receive OWCP benefits forecloses VA compensation for the 
residuals of the same injury.  See 5 U.S.C.A. § 8116; 38 C.F.R. 
§ 3.708; see also VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart v, 4.D.19.   

In addition, competency of evidence must be distinguished from 
the weight and credibility of the evidence, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  The Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes that 
the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to a veteran's ability to 
prove his claim of entitlement to disability benefits based on 
that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006).  

The Board finds that the lay testimony is insufficiently 
probative to warrant a grant of the claim.  To the extent that 
the lay testimony asserts that the Veteran has had hearing loss 
since his service, this evidence has been considered.  However, 
the Board finds that the medical evidence warrants greater 
probative value on the issue of whether the Veteran's bilateral 
hearing loss is related to his service.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).  Specifically, when the 
Veteran's service treatment records (which show preexisting right 
ear hearing loss, and which do not show right or left ear hearing 
loss (as defined at 38 C.F.R. § 3.385) upon separation from 
service), and his post-service medical records are considered 
(which do not show any relevant treatment between 1972 and 2008, 
and which do not contain competent evidence of a nexus between 
hearing loss and the Veteran's service), the Board finds that the 
service treatment reports, and the medical evidence, outweigh the 
lay statements, to the effect that the Veteran has the claimed 
condition that is related to his service, to include an implied 
claim that right ear hearing loss was aggravated by service.  

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's claim, 
and the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligations in this case were accomplished by 
way of a letter from the RO to the Veteran dated in August 2008.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims file.  The 
RO has obtained the Veteran's VA and non-VA medical records.  
With regard to medical records created during the Veteran's post-
service employment, the Veteran has testified, in essence, that 
all available reports are of record.  The Veteran has been 
afforded an examination, and two etiological opinions have been 
obtained.  A review of the VA examination report, and the June 
2009 opinion, shows that the audiologists both stated that they 
had reviewed the Veteran's C- file.  Both audiologists noted the 
Veteran's relevant history.  In November 2008, an audiological 
examination was performed, and detailed findings are included in 
that report.  Both VA audiologists determined that the Veteran's 
hearing loss is not related to his service, and both opinions are 
accompanied by a sufficient rationale.  Given the foregoing, 
there is no basis to find that these reports are inadequate, or 
that a remand for another opinion is required.  See 38 C.F.R. 
§ 3.159(d) (2010); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008); Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


